Citation Nr: 1705716	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD to include alcohol dependence.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his daughter, K.W.



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1968.  He died in February 2014, during the pendency of the appeal.  The Appellant is his surviving spouse and the substituted party.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the April 2008 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective December 7, 2007.  Thereafter, in the July 2008 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective December 7, 2007.  The Veteran appealed the initial rating assigned and this appeal ensued.  

In December 2009, the Veteran and his daughter, K.W., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This case was before the Board of several previous occasions.  In January 2010, the Board denied the Veteran's claim for a rating in excess of 30 percent.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in January 2011, the Court issued an Order, pursuant to a joint motion for remand (JMR), which vacated the Board's decision and remanded the case for compliance with the directives of the JMR.  Subsequently, in July 2011, the Board remanded this case for a new VA examination to determine the severity of the Veteran's PTSD, to include a determination of whether his alcohol dependence was secondary thereto.  The requested examination was conducted in June 2012, after which the Board issued an April 2013 decision that continued to deny the increased rating claim, as well as entitlement to service connection for alcohol dependence as secondary to PTSD.  The Veteran appealed the April 2013 decision to the Court and, in January 2015, the Court issued a memorandum decision that reversed the Board's finding that the Veteran's alcohol dependence was not secondary to PTSD, vacated the Board's decision regarding the increased rating claim, and remanded that issue for further consideration.  

In June 2015, the Board granted service connection for alcohol dependence as secondary to PTSD, consistent with the Court's memorandum decision, and remanded the claim for a rating in excess of 30 percent for PTSD to have the RO consider the alcohol dependence component in the Veteran's disability rating.  No change was made to the Veteran's rating and the case was returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD and alcohol dependence was manifested by consistent fluctuations in mood, irritability, periods of impaired impulse control, and suicidal thoughts, as well as occasional hallucinations, decreased or limited judgement, insight, and concentration, all of which resulted in deficiencies in work, interpersonal relations, judgment, thinking, and mood.  




CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD to include alcohol dependence are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran appealed with respect to the propriety of the initially assigned disability rating after the original grant of service connection.  Because service connection was granted, the claim was substantiated and no additional notice is required as to the downstream issue involving entitlement to an increased rating.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Moreover, the Veteran and the appellant had ample opportunity to respond and supplement the record and neither the appellant nor her representative have alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claim on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and record, including records from the Social Security Administration (SSA).  The appellant has not identified any additional outstanding records relevant to the appeal that have not been requested or obtained.

The Veteran was also afforded VA examinations in conjunction with the increased rating claim on appeal, including in February 2008 and June 2012.  These are adequate for rating purposes as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  

As noted, the Veteran was afforded a hearing before the undersigned VLJ.  During the hearing, the VLJ stated the issue on appeal, and with the Veteran's representative at the time solicited information regarding the severity of his service-connected disabilities, including the impact on his daily activities and ability to work.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied, and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126. 

As noted, the April 2008 rating decision on appeal granted service connection for PTSD and assigned an initial 10 percent rating, effective December 7, 2007.  In July 2008, the RO increased the Veteran's disability rating to 30 percent, effective December 7, 2007.  In January and June 2015, the Court and Board, respectively, found that the Veteran's alcohol dependence is secondary to his PTSD and, in June 2016, the AOJ continued the 30 percent evaluation, with the disability re-characterized as Post Traumatic Stress Disorder to include Alcohol Dependence.  

The Veteran's disability has been evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The preponderance of the evidence shows the Veteran's PTSD and alcohol dependence was consistently manifested by sleep disturbance with nightmares and insomnia, flashbacks, intrusive thoughts, and exaggerated startle response.  He manifested varying moods, at times described as appropriate, or up and down, normal, euthymic, depressed, less depressed, fair, upbeat, slightly anxious, and stable.  See e.g., VA treatment records dated October 2007, March and July 2008, February, June, and October 2009, June and September 2010, August 2011, November 2012, and March 2013.  His affect was generally described as appropriate and congruent to his mood but was also occasionally reported as angry and slightly tearful.  See e.g., VA treatment records dated November 2010 and August 2011, September 2011, November 2011, August 2012, and March 2013.  

The Veteran endorsed increased periods of depression and anxiety, particularly in December which is the anniversary of his Vietnam service.  See VA treatment records dated February 2009.  He also consistently endorsed irritability and anger with periods of impaired impulse control.  Indeed, during the December 2009 hearing, the Veteran testified that he slapped a couple of his previous wives and had a couple of altercations at the bar after drinking.  In February 2012, the Veteran also reported having a history of violent behavior, including a bar fight that occurred six months before.  

As a result of the fluctuations in his mood and irritability, the Veteran isolated himself and his ability to interact with others was impaired.  He reported avoiding crowds and socialization in general, including with his family.  See February 2008 VA examination report; VA treatment records dated June 2010, August and September 2011; December 2009 hearing transcript.  Indeed, the evidence shows his relationship with his family was impaired, as he was married seven times and, while he remained married, he lived separate from his wife and adopted child and testified that it was because they could not live together.  During the December 2009 hearing, the Veteran's older daughter testified that she and her sister visited the Veteran three to four times a week to clean his house and do laundry but that everything frustrated him and he got mad and agitated such that they could only stay a couple of hours at a time.  She also testified that the Veteran wanted to interact with his family but he could not handle it, as family outings and other socializations did not end well.  

In this regard, the Board finds probative that, while the Veteran reported that he only occasionally communicated with his wife and child, he stated that he was grateful for that relationship.  See January 2010 VA treatment record.  He also reported that he enjoyed spending time with his granddaughters and daughters and was close with his brother.  See VA treatment records dated July and August 2011.  The Veteran also reported value in relationships with his friends, including those with whom he had breakfast and lunch, spoke to on the phone, drank, and spent time.  See VA treatment records dated October 2010, March and December 2011, March and October 2013.  

The evidence also shows that the Veteran's alcohol dependence in particular impacted his employment.  In March 2008, his former employer noted that, in 1973 and 1994, he damaged two trailers and that alcohol use was suspected.  His former employer also noted that he was terminated in May 1995 due to poor attendance and alcohol abuse, including the lack of intervention for his alcohol abuse.  In this regard, his former employer noted that the Veteran had knowledge and the ability to perform the job but that his alcohol abuse kept from him performing and ultimately caused him to lose his job.  The VA physicians who examined the Veteran noted that his PTSD symptoms did not affect his employment, as they both noted that he was a very good and successful salesperson due to his outgoing personality and knowledge of his product, but that he was fired because of his alcohol use, although he was also re-hired.  See VA examination reports dated February 2008 and June 2012.  

The evidence also shows the Veteran was consistently alert and oriented in all spheres and demonstrated normal speech, except for one occasion in November 2011 when his tone and speech were elevated.  He was also generally well-groomed, but he occasionally presented with neglected or disheveled grooming.  See e.g., VA treatment records dated March 2010, August and November 2011, and March 2013.  The Veteran also generally demonstrated normal thought process, with logical and linear thinking, and memory.  His attention and concentration were also consistently described as normal, except for in March 2010 and November 2011 when they were described as poor and fair, respectively.  

His thought content was generally described as normal, without evidence of psychosis, delusions, or paranoia, although in December 2011 he reported experiencing intense dread and guilt.  He consistently denied having any homicidal thoughts and he generally denied having any suicidal thoughts.  However, the evidence shows he reported having intermittent, passive, and fleeting thoughts of suicide throughout the appeal.  See e.g., VA treatment records dated June 2008, February 2009, August, September, and December 2011, February 2012, and March 2013; see also June 2012 VA examination report.  In June 2009, the Veteran called the VA suicide hotline to discuss the stressors in his life but he denied having intent or a plan.  He also consistently denied having hallucinations but, during inpatient treatment in August 2011, he endorsed visual hallucinations.  Likewise, in March 2013, he endorsed audio hallucinations, which the examining physician noted were vague and related to background noise.  

The evidence shows the Veteran's insight and judgement varied throughout the appeal period, as it was generally described as normal and intact but was also described as okay, fair, and limited on occasion.  See February 2008 VA examination report; see also VA treatment records dated June and July 2009, September 2010, and November 2011.  The Veteran also consistently demonstrated normal behavior but, in February 2009 and March 2010, his psychomotor activity was described as somewhat agitated and decreased, although it was otherwise described as normal or neutral.  See e.g., VA treatment records dated October 2008, and June and October 2009.  

As demonstrated above, the evidence shows the Veteran's disability was manifested by various symptoms that fluctuated in presentation and severity.  Notably, the Veteran was hospitalized at VA for detoxification from August 15 to August 24, 2011, during which time his symptoms were particularly increased; however, the Board notes the evidence shows he manifested similarly increased symptoms at other times during the appeal period.  

Indeed, the evidence as described above shows that the Veteran's symptoms, while varied, resulted in deficiencies in work, interpersonal relations, judgment, thinking, and mood throughout the appeal period due to various symptoms, including his consistent fluctuations in mood, irritability, periods of impaired impulse control, and suicidal thoughts, as well as occasional hallucinations and decreased or limited judgement, insight, and concentration.  The Veteran's other symptoms, such as sleep disturbance, flashbacks, intrusive thoughts, and exaggerated startle response, while not as severe, also impacted his overall functioning.  

As a result of the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD to include alcohol dependence symptoms were severe and more nearly approximated the level of severity contemplated by a 70 percent rating throughout the appeal period.  

A rating higher than 70 percent is not warranted, however, as the Veteran's symptoms are not shown to have resulted in total occupational and social impairment.  In making this determination, the Board has considered the statements submitted by Dr. Smith in June 2011 and October 2016 which purport to establish that the Veteran's PTSD with alcohol dependence rendered him totally impaired from December 2007 to February 2014.  However, the preponderance of the evidence does not reflect that the Veteran manifested a gross impairment of thought processes or communication with persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or other symptoms indicative of a total impairment in social and occupational functioning at any point during the appeal period.  Indeed, while the Veteran had a significant impairment in social functioning, he maintained relationships with his family members and retained friendships with others, both of which he described as valuable.  Additionally, while there is evidence of impaired thought process due to suicidal thoughts throughout the appeal period and occasional hallucinations, his thought process and communication was generally described as normal, without evidence showing that his hallucinations were persistent or that he experienced delusions, psychosis, or paranoia.  There is also no evidence showing the Veteran manifested grossly inappropriate behavior, disorientation to time or place, or memory loss during the appeal period suggestive of a total impairment in functioning.  The Board notes that the Veteran was shown to have neglected his grooming on occasion and required his daughters' help on a weekly basis; however, the evidence does not show that he was unable to perform his activities of daily living as a result of his PTSD and alcohol dependence but, instead, as a result of his other, non-service-connected disabilities, including COPD.  

Therefore, the Veteran's overall disability picture reflects that his PTSD to include alcohol dependence warrants a 70 percent rating, but no higher, throughout the appeal period.  In reaching this determination, the Board acknowledges that the Veteran had been assigned Global Assessment of Functioning (GAF) scale scores that ranged from 24 to 75.  

In this regard, a GAF score, which is from a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness, had been a tool employed prior to the issuance of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  When in effect, a GAF score between 21 and 30 was assigned where behavior was considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score between 31 and 40 was warranted for some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations judgment, thinking or mood.  Scores between 41 and 50 were assigned for serious symptoms or any serious impairment in social, occupational, or school functioning.  A score of 51 to 60 was defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 was defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  However, the Board notes that it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126. Moreover, the American Psychiatric Association has since found that the GAF score has limited usefulness in the assessment of the level of disability.  Notable problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45093.  Thus, the scores the Veteran was assigned are not of particular probative value.  Here, the evidence shows that the Veteran's PTSD to include alcohol dependence was manifested by serious symptoms that resulted in deficiencies in many areas of his life throughout the appeal period, thereby warranting a 70 percent rating, but no higher.  

The Board has considered whether staged ratings are appropriate.  See Fenderson, supra.  However, the Board finds that his symptomatology was consistent with no more than a 70 percent rating throughout the appeal period; therefore, assigning staged ratings for this disability is not warranted. 

The Board has also considered whether the Veteran's service-connected PTSD to include alcohol dependence presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Notably, the General Rating Formula for Mental Disorders provides broad criteria with non-exhaustive examples.  Because of that, it amply provides for evaluating the range of symptoms presented here.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to the Veteran's service-connected PTSD to include alcohol dependence and, as noted, the combined effects from his service-connected disabilities do not impact his overall disability picture such that the rating currently assigned to the disability is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when it is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted that his PTSD to include alcohol dependence impacted his employment and the objective evidence confirms that to be the case.  See also November 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Nevertheless, the lay and medical evidence of record does not show or suggest that his service-connected PTSD and alcohol dependence rendered him unable to obtain or maintain some form of employment during the time period in question.  In fact, the evidence shows that he had been successfully employed and, while he was eventually fired from that job, his employer attributed his termination to poor performance and lack of intervention for alcohol use and not his knowledge or inability to perform the job.  Thus, he apparently was considered to have retained the skill set.  Notably, the evidence shows that the Veteran began receiving disability benefits from SSA due to his non-service-connected chronic obstructive pulmonary disease in April 1999 and he did not attempt to obtain employment thereafter.  

Given the severity of the Veteran's service-connected PTSD to include alcohol dependence, it is anticipated that his disability had some effect on his employability; however, the occupational impairment caused by the Veteran's disability is contemplated by the rating assigned herein, as the 70 percent rating compensates for the functional impairment caused thereby.  There is, however, no persuasive evidence of record showing that his service-connected PTSD to include  alcohol dependence prevented him from performing the physical and/or mental acts required to obtain or maintain some form of employment, including work that would allow him to work independently.  As such, the evidence does not show that the Veteran was unemployable solely due to his service-connected psychiatric disability and further discussion of a TDIU with respect to that disability is not necessary.

For the foregoing reasons and bases, the Board finds the relevant evidence supports the award of an initial rating of 70 percent, but no higher, for service-connected PTSD to include alcohol dependence.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.







	(CONTINUED ON NEXT PAGE)
ORDER

An initial 70 percent rating, but no higher, for service-connected PTSD to include alcohol dependence is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


